Superior Court
                                         of the
                                   State of Delaware

Jan R. Jurden                                                 Leonard. L. Williams Justice Center
President Judge                                               500 North King Street, Suite 10400
                                                              Wilmington, Delaware 19801-3733
                                                              Telephone (302) 255-0665


                                  September 30, 2020

Jonathan A. Choa
Potter Anderson & Corroon LLP
Hercules Plaza
P.O. Box 951
Wilmington, DE 19899

       RE: Carter Page v. Oath, Inc., C.A. No. S20C-07-030 CAK

Dear Mr. Choa:

    The Court received your letter requesting that this case be assigned to the Complex
Commercial Litigation Division (“CCLD”).

      The Court declines to transfer this case to the CCLD. This case sounds in tort, not
in complex commercial litigation.

       IT IS SO ORDERED.

                                            Yours very truly,

                                            /s/Jan R. Jurden

                                            Jan R. Jurden
                                            President Judge




JRJ:mls
cc: Prothonotary
     The Honorable Craig A. Karsnitz
     Sean J. Bellew, Esquire